Citation Nr: 1244075	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  08-26 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for multilevel degenerative disc disease of the lumbosacral spine, currently evaluated as 40 percent disabling. 

2.  Entitlement to an increased disability rating for right lower extremity radiculopathy, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased disability rating for left lower extremity radiculopathy, currently evaluated as 10 percent disabling.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968 and from July 1977 to June 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which continued a 20 percent disability rating for multilevel degenerative disc disease of the lumbosacral spine, while granting a separate 10 percent disability rating, effective August 4, 2006, for left lower extremity radiculopathy associated with the multilevel degenerative disc disease of the lumbosacral spine.  

The Veteran perfected a timely appeal with respect to the 20 percent disability rating assigned for his multilevel degenerative disc disease of the lumbosacral spine.  Although he did not expressly contest the 10 percent rating assigned for his radiculopathy, the Board subsequently determined that this issue was also on appeal in accordance with the VA schedular criteria for rating spine disorders, which include evaluation of any associated objective neurologic abnormalities including radiculopathy of the lower extremities.  See 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine.  

In a November 2011 decision, the Board granted a higher 40 percent rating for the Veteran's lumbar spine disorder and also assigned higher ratings of 20 percent and 10 percent, respectively, for his right and left lower extremity radiculopathy. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which issued a March 2012 Order granting a Joint Motion for Partial Remand to vacate and remand that portion of the decision which denied a disability rating above 40 percent for the Veteran's lumbar spine and ratings in excess of 20 percent and 10 percent for his right and left-sided radiculopathy.  

As a final introductory matter, the Board acknowledges that, at the time of the November 2011 decision, it also remanded the issue of entitlement to TDIU.  As that claim has been certified on appeal, it is also listed among the above-captioned issues.  Moreover, while a review of the Veteran's paper and Virtual VA file shows that development on the TDIU claim and the issue of entitlement to a separate disability rating for associated objective neurologic genitourinary abnormality of erectile dysfunction is still pending, the Board nevertheless finds that those issues are implicated in the Veteran's claims for a higher disability rating for his service-connected low back disorder and associated radiculopathy, as addressed in further detail below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay in this long-pending appeal, the Court has determined that further development is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Specifically, the Court has ruled, in accordance with the Joint Motion, that a new VA examination is necessary to reconcile the inadequacies inherent in the Veteran's previous spine examination, conducted in May 2010.  The Board itself outlined those inadequacies in its November 2011 opinion by noting that the May 2010 examination had failed to sufficiently address the Veteran's extent of pain-free range of motion, as well as his additional functional loss due to pain and other factors, as set forth in VA's governing laws and regulations for evaluating joint disabilities rated on the basis of limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Additionally, the Board found that the May 2010 examination's specific findings of overall mild to moderate low back disability, with no evidence of degeneration, to be at odds with the other clinical evidence demonstrating more severe disability, thus resolving reasonable doubt in the Veteran's favor.  Nevertheless, the Board is bound by the ensuing Court Order and, thus, has no discretion but to remand the Veteran's claims for an adequate examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (if VA undertakes an examination, it must ensure that it is adequate); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (noting the Board's duty to return an inadequate examination report); 38 C.F.R. § 4.2.

Accordingly, the Board finds that, on remand, the Veteran should be afforded another VA spine examination that expressly considers the current nature and severity of his low back disorder and associated radiculopathy.  In particular, that examination should address the criteria concerning pain on motion and other functional loss set forth in 38 C.F.R. § 4.40, 38 C.F.R. § 4.45, and 38 C.F.R. § 4.59; and interpreted by the Court in DeLuca v. Brown, 8 Vet. App. 202 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In this regard, the Board notes that, when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

In addition to the development requested above, the Board finds that, on remand, the Veteran should be afforded a VA examination that considers any objective neurologic abnormalities associated with his low back disability - in particular, erectile dysfunction - as such abnormalities should be separately evaluated under appropriate codes if found to be associated with the service-connected low back disability.  See General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

The Board acknowledges that it previously remanded the Veteran's erectile dysfunction claim for additional development, including an examination.  However, as that development does not appear to have yet taken place, and as the symptoms associated with the underlying disability are inextricably intertwined with the low back disorder on appeal, the Board finds that the proper remedy here is to remand the erectile dysfunction issue for all required development and adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Similarly, the development ordered herein regarding the Veteran's low back disorder, upper and lower radiculopathy, and genitourinary condition, could affect his pending TDIU claim.  Id.  Thus, the Board's resolution of the TDIU claim at present would be premature.  A determination regarding the TDIU claim must be adjudicated in connection with the appealed individual disability rating claims set forth above.  

Parenthetically, the Board notes that, as the Veteran is currently in receipt of a 40 percent rating for his low back, and separate ratings of 20 percent and 10 percent for his right and left radiculopathy, he has a combined 60 percent disability rating.  Moreover, the Board observes that all three service-connected disabilities share a common etiology and, thus, effectively constitute a single disability for VA purposes.  38 C.F.R. § 4.16 (2012).  Therefore, the Veteran meets the schedular criteria for consideration for a TDIU.  38 C.F.R. § 4.16(a) (2012). 

Next, the Board has ascertained from a review of the Virtual VA file that pertinent VA medical records may be outstanding.  As such, those records should be obtained on remand.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he may submit statements describing fully the nature and severity of his low back disorder, right and left lower extremity radiculopathy, and genitourinary symptoms, including erectile dysfunction, and the impact of those conditions on his ability to obtain and maintain gainful employment.  The Veteran should be provided a reasonable amount of time to submit this lay evidence. 

2.  Obtain and associate with the claims file, physically or electronically, all VA treatment records dated since April 21, 2011.

3.  After the above development has been completed, the RO should schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency to determine the nature, extent, frequency and severity of (1) any orthopedic and neurologic impairment related to his low back disability including any associated neurologic impairment, (2) any neurologic impairment related to his left and right lower extremity radiculopathy, and (3) any genitourinary impairment associated with the Veteran's low back disability, to specifically include erectile dysfunction.  The claims folder should be made available to and reviewed by the examiner(s), and all indicated tests and studies should be conducted.
 
Lumbar Spine and Associated Neurologic Impairment: The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's low back, i.e., the extent (in terms of degrees) of the Veteran's pain-free motion. 
The examiner should describe the nature and extent of any: ankylosis including lumbar spinal segments involved, spasm, guarding, and abnormal gait or spinal contours.

In addition, to the extent possible, the examiner should state whether the low back disability has been productive of any incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician.  If so, describe the frequency and duration of those episodes.  

The examiner must discuss the nature and severity of any lower extremity radiculopathy or neuropathy found to be present, and must also state whether the Veteran has any other objective neurologic abnormalities such as bowel or bladder problems, or other neurogenic conditions associated with his lumbar spine disability-other than the radiculopathy of the left lower extremity and erectile dysfunction, which are discussed below.  

Radiculopathy Left Lower Extremity:  The examiner should comment as to whether the Veteran's radiculopathy of the left lower extremity is productive of incomplete paralysis as opposed to complete paralysis, and if it is productive of incomplete paralysis, whether the condition is productive of mild, or moderate, or moderately severe, or severe (with marked muscular atrophy) impairment.

Radiculopathy Right Lower Extremity:  The examiner should comment as to whether the Veteran's radiculopathy of the right lower extremity is productive of incomplete paralysis as opposed to complete paralysis, and if it is productive of incomplete paralysis, whether the condition is productive of mild, or moderate, or moderately severe, or severe (with marked muscular atrophy) impairment.

Genitourinary impairment, to specifically include erectile dysfunction  The examiner should comment as to whether or not the Veteran's service-connected low back disorder is productive of productive of deformity of the penis with loss of erectile power.

In addition, the examiner should comment on the impact of each of the Veteran's disabilities-low back disability, radiculopathy of the left and right lower extremities, and hemorrhoids on his ability to work.  

The examiner(s) must then provide an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either alone or in the aggregate, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

For this purpose, notify the examiner that the Veteran's service-connected disabilities currently consist of (a) multilevel degenerative disc disease of the lumbosacral spine; (b) radiculopathy to the left and right lower extremities; and (c) hemorrhoids.  

Note that if the requested opinion above concludes that any genitourinary impairment including erectile dysfunction is associated with the Veteran's degenerative changes of the lumbar spine, then the examiner should consider such conditions as one of the Veteran's service-connected disabilities for purposes of the TDIU query. 

The examiner should set forth a complete rationale for all findings and conclusions in a legible report. 

4.  Then readjudicate the appealed claims, to include determining whether a separate rating for genitourinary impairment and a TDIU is warranted under the schedular criteria outlined in 38 C.F.R. § 4.16(a).  If any benefit sought is denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

